Citation Nr: 0832119	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than October 29, 
2004, for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had three years of active military service 
between July 1967 and September 1970.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

By the November 2004 decision, the appellant was awarded DIC 
benefits when the RO determined that service connection was 
warranted for the cause of the veteran's death.  An effective 
date of October 29, 2004, was established.  The appellant 
appealed for an earlier effective date for the award.

(The Board notes that the award was characterized in the 
statement of the case (SOC) as having effective date of 
November 4, 2004.  The date listed on the SOC was in error 
because the November 2004 rating decision specifically 
identifies October 29, 2004, as the effective date.  
Additionally, a November 2004 letter to the appellant shows 
that DIC payments began on November 1, 2004, which indicates 
an effective date of some time in October 2004.  Thus, the 
issue on the title page is properly stated.)


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2002.

2.  The appellant filed an informal claim for DIC benefits on 
February 25, 2002.

3.  An application form for DIC benefits was sent by the RO 
to the appellant on July 28, 2003.

4.  The formal application for DIC benefits was not received 
by the RO until October 29, 2004.


CONCLUSION OF LAW

The assignment of an effective date earlier than October 29, 
2004, for the award of DIC benefits is not warranted.  
38 U.S.C.A. §§ 5105, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.153, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, the appellant has already been awarded DIC 
benefits for service connection for the cause of the 
veteran's death.  The matter under consideration is the 
proper effective date to be assigned for the award.  Here, 
the appellant was sent a VCAA notice letter in March 2005 
after she filed her notice of disagreement with the effective 
date.  The letter told the appellant that the RO needed 
evidence showing that the appellant filed her claim prior to 
the date assigned in the rating decision.  Even so, once an 
appellant disagrees with a determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of rating 
decisions and SOCs.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2007); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Here, the appellant received adequate notification in the 
November 2004 rating decision and a November 2005 SOC.  The 
pertinent regulations regarding effective dates were 
provided.  The appellant had meaningful participation in the 
appeal process as she submitted statements contending that a 
claim was filed on an earlier date.  Consequently, a remand 
for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date that a claim for DIC benefits 
was filed.  There is no need for a medical examination or an 
opinion.  There is no suggestion that additional evidence 
relevant to this matter exists and can be procured.  No 
further development action is required.

II. Analysis

The effective date of an award of death compensation, DIC, or 
death pension for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110(d) 
(West 2002 & Supp. 2008).  Otherwise, the effective date of 
an award based on a claim for DIC benefits shall not be 
earlier than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a) (West 2002).  See also 38 C.F.R. § 3.400(c)(2) 
(2007).

According to the death certificate, the veteran died on 
January [redacted], 2002.  In this case, the appellant's application 
for DIC benefits (VA Form 21-534) was received by the RO on 
October 29, 2004.  The application was clearly not received 
within one year of the veteran's death.  Thus, the proper 
effective date would be October 29, 2004, because that is the 
date of receipt of the application for DIC benefits.

Despite the date of the receipt of the application, the 
appellant asserts that she filed the claim prior to October 
29, 2004.  The appellant maintains that she filed a claim in 
February 2002, shortly after the veteran's death.  Therefore, 
she contends that an earlier effective date is warranted.  If 
a claim, as provided for in the laws and regulations, was in 
fact pending prior to October 29, 2004, an earlier effective 
date may be warranted.

Shortly after the veteran's death, the appellant submitted an 
application for burial benefits (VA Form 21-530) that was 
received on February 19, 2002.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
application for burial benefits is not considered an 
application for DIC benefits.  Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (citing Herzog v. Derwinski, 2 Vet. 
App. 502, 503 (1992)).  In Shields, the Court also held that 
an application for burial benefits does not in and of itself 
constitute an informal claim under 38 C.F.R. § 3.155(a).  
8 Vet. App. at 349.  Similar to Shields, the appellant in the 
instant case checked the box marked "no" on the burial 
benefits application indicating that she was not, at that 
time, claiming that the cause of the veteran's death was due 
to service.  Consequently, the appellant's application for 
burial benefits does not constitute an informal claim for DIC 
benefits.  Cf. Mitscher v. West, 13 Vet. App. 123, 128 (1999) 
(holding that an application for burial benefits constitutes 
an informal claim when an appellant checks the box marked 
"yes," indicating that the veteran's death was due to 
service.)

After the appellant appealed the effective date, she 
submitted evidence that she filed an application for benefits 
from the Social Security Administration (SSA) shortly after 
the veteran's death.  The appellant submitted a copy of form 
SSA-8 that indicated that SSA received her claim for a lump-
sum death payment on January 23, 2002.  Another document 
indicates that the veteran had completed the application with 
SSA by telephone on January 16, 2002.

An application on a form jointly prescribed by the Secretary 
and the Commissioner of Social Security filed with SSA will 
be considered a claim for death benefits, and to have been 
received by VA as of the date of receipt by SSA.  See 
38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.153 (2007).

In this case, there is no indication that VA and SSA jointly 
prescribed form SSA-8.  VA does not have a similar form and 
form SSA-8 is not listed as a jointly prescribed form in the 
laws and regulations.  Cf. 42 U.S.C.A. § 402(o) (West 2002) 
(identifying certain SSA benefits that will be deemed filed 
with SSA when the application is in fact filed with VA).

The Board must consider the VA Adjudication and Procedure 
Manual as it applies to applications filed with SSA.  See Kay 
v. Principi, 16 Vet. App. 529, 533 (2002).  That manual 
appears to apply a broad definition for the types of 
applications that are considered joint applications for VA 
and SSA benefits.  See, e.g., M21-1MR, Part III, Subpart ii, 
ch. 2, sec. C(14) (2008); M21-1MR, Part IV, Subpart iii, ch. 
3, sec. A(4) (2008).  Nevertheless, the manual does not 
reference form SSA-8 and it cites to 38 C.F.R. § 3.153.  That 
regulation clearly states that such an application is to be 
jointly prescribed.  Therefore, the appellant's application 
to SSA for a lump-sum death payment does not constitute an 
application to VA for DIC benefits.

On February 25, 2002, the appellant communicated to the RO by 
telephone that she wanted to file an informal claim for 
"widow's pension."  This communication can be construed as 
an informal claim.  See 38 C.F.R. § 3.155(a) (2007).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  Thus, if the 
RO received the formal application within one year of sending 
it to the veteran, the date of receipt of claim would in fact 
revert to February 25, 2002.

There is no indication that the RO forwarded an application 
to the appellant when she indicated that she was filing an 
informal claim.  The only communication appeared to occur the 
next day when the RO faxed the information about an informal 
claim to a County Veterans Service Officer (CVSO).  The Court 
has held that the one-year time limit to submit an 
application after an informal claim is filed begins, not when 
the informal claim is filed, but when the application is 
forwarded to the claimant.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992).  Consequently, the informal claim would 
remain open until the appropriate application was forwarded 
to the appellant.

In July 2003, the appellant inquired about a widow's pension 
through her Congresswoman's office.  After that office 
contacted the RO, the RO forwarded the application for DIC 
benefits (VA Form 21-534) to the appellant.  It is noted in 
the claims file that the application was sent to the 
appellant on July 28, 2003.  Under 38 C.F.R. § 3.155(a), the 
appellant had one year from that date to submit the 
application to VA in order to have the date of receipt of the 
application revert to the date of receipt of the informal 
claim (February 25, 2002).

The application for DIC benefits was thereafter received by 
the RO on October 29, 2004.  Because the application was 
received more than one year after the RO forwarded the 
application to the appellant, the date of receipt of the 
informal claim may not be used in place of the date of 
receipt of the formal application for DIC benefits.  The date 
of receipt of the application for DIC benefits, October 29, 
2004, is the appropriate effective date for the award.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(2).  Accordingly, 
an earlier effective date is not warranted.

In addition, the appellant asserts that she did in fact fill 
out the appropriate forms at an earlier date.  The appellant 
states that she forwarded the information to a CVSO who was 
supposed to handle the matter.  Unfortunately, receipt of 
information and evidence by a CVSO is not a determining 
factor in this case.  The appellant's statements appear to 
constitute a theory of entitlement couched in terms of 
equity.  However, the Board is bound by the applicable 
statutes and regulations.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 19.5, 20.101 (2007).  Therefore, as it has done 
here, the Board must consider the evidence and facts of the 
case in accordance with applicable statutes and VA 
regulations.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than October 29, 
2004, for the award of DIC benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


